Title: To George Washington from George Walker, 24 January 1797
From: Walker, George
To: Washington, George


                        
                            Most Respected Sir, Philada Jany 24th 1797
                        
                        Permit me, for the last time I shall ever trouble You on the subject, to lay
                            before you the cause of the late small altercation, which took place between Commissioner
                            Scott and myself; for although Mr Scott drew Mr White into a concurrence; yet, he was not
                            the moving cause: And as for Dr Thornton he was in the negative through the whole.
                        Sometime previous to my leaving the City last Spring, I had divided all the
                            Squares upon my place, in which I was wholly proprietor, except Square No. 1065; Although, I
                            have been able to procure plots of but a very few only. Upon the calculations being made and
                            the Accot Summed up by the Surveyor, it was found that, the public had got 126,000 Square
                            feet, or upwards of 25 standard Lots, more than their half. Upon representing this case to
                            the Board, then composed by Mr Scott and Dr Thornton, and shewing them a certificate from
                            their Surveyor to that effect, Mr Scott, promised, with the consent of Dr Thornton, that the
                            balance due me should be paid in Square 1065; being the only one entirely mine, remaining to
                            be divided. Confiding in that promise, I requested nothing in writing to confirm it; And
                            accordingly, in October last, I divided the Squares act by the lines of our Lands, when upon
                            calculation, a further balance arose in favour of the public, which gave me no concern, as I
                            still depended upon the undivided Square to make up the difference. Before I proceed farther
                            permit me, to lay before You, Mr Scott’s Schemes respecting the City, of which I am in full
                            possession, having since his residence in Geo. Town been very intimate with him, besides
                            being the confidential friend of the man who is his confidential friend. You will therefore
                            be pleased to pardon me, when I assure You that, Mr Scott would sacrifice everything to
                            promote his own interest; and having large property above Geo. Town, besides, having
                            purchased considerably in and about that place, he has laid a deep Scheme to keep back the
                            Capitol, in order that Congress may be forced to hold their Sessions in the Presidents House,
                            and to lodge in and about Geo. Town—He accordingly has been speculating in lots at that end
                            of the City, and has used every exertion to prevent strangers from purchasing Lots or
                            Settling at the East end. Summer before last, he strove hard to have the plan of the Capitol
                            altered, by which all that had been done, would have been lost, and excuses would have been
                            found for the preventing the commencement of it anew. Last fall, he attempted to have the
                            area appropriated for the Marine Hospital abolished, which he intended as a precedent for
                            altering the place intended for the meeting of Congress. My opposition to that measure drew
                            upon me the resentment of Mr Scott, and accordingly, when I asked for payment for the two
                            large public Areas on my place, Mr Scoot with the concurrence of Mr White, wrote me a
                            positive refusal. This surprised and incensed me much, as it is a right so fully secured by
                            the Deed of trust, and knowing that they had paid most of the other proprietors three Years
                            ago; while I have not received one Shilling for mine. Thus matters stood, when one day being
                            in the Commissioners Office, Mr Scott told me, that my last Square was now plotted and ready
                            for division; to which I answered, that as soon as they should return the balance they owed
                            me, that I would divide that Square. Mr Scott, haughtily replied, that he knew of no balance
                            due me, and that, if I would not divide it, they would divide it without me by alternate
                            lots. I requested him to consult their Surveyor, and observed that I hoped they would not
                            take more from me than one half of my property in the City. Upon this we parted, and next
                            morning I understood that they had divided the Square in question, not by alternate lots,
                            but by alternate quarters, a power they not possess by Law, and which division I will
                            endeavour to set aside. Finding that they had proceeded in this Arbitrary manner, without
                            even consulting their Surveyor, I requested Mr Nicholson to remonstrate with them upon the
                            subject, which he readily did, and at the same time assured them that, he and Mr Morris
                            relinquished all claim to any part of the Square in dispute. They refused however, to hear
                            any reasoning upon the matter; upon which, in the moment of resentment, I put the
                            Advertisement in the City Paper which you may have seen, and the juggling business that had
                            been carried on in City lots, between Mr Scott and Genl Forrest, then making a great noise
                            in the City and Geo. Town, was in the impulse of the moment, made a preamble to it. That I
                            was wrong in troubling the public with what I have right to by Law, I readily admit. But,
                            having before, lost a very advantageous Sale in Holland, by not having my ground laid out and
                            plotted, while at the Geo. Town end was all finished; it is difficult to bear such a
                            complication of injuries quietly. Besides, at the time I engaged in that object, I expected
                            that the operations at the two ends of the City would be carried on as nearly alike as
                            possible. And I could not have believed, that so great and important a national object,
                            would be made subservient to any neighbouring Village. The influence that Geo. Town has
                            hitherto had upon the operations in the City, has been the cause of its moving on so
                            heavily, and of the general want of confidence throughout the Union in that object. If the
                            same system is pursued, Mr Law, the greatest acquisition the City has, will leave it in
                            disgust, as well as some others who have settled at that end—As to the scheme of forcing
                            Geo. Town into a place of consequence enough to accommodate Congress, it will be impossible.
                            For exclusive of its natural rugged situation, and the devastation of the Ice in Winter and
                            the Spring, the channel is now filling up so fast, that there is not now more than 10 feet
                            Water at low tide, can be drawn to it, or indeed to any part of the City itself, the Eastern
                            Branch excepted. If therefore the Capitol is not hurried on, and every encouragement given
                            to build and improve about it, there will not be accommodations for Congress by the time
                            fixed. If therefore, you should go out of Office, without establishing, by some means, the
                            plan of the City; and the public appropriations unalterable except by a Law of Congress, Mr
                            Scott will reign an absolute Bashaw in the City. The Capitol will be kept back, and the
                            public appropriations at the East end abolished, or changed. For Your Successor, will
                            naturally pay such respect to the opinions of the Men You may leave in Office, that he will
                            allow them to do as they please. The Circumstance of the Commissioners residing in George
                            Town, is matter of surprise to all strangers who visit the City; and if any new object is to
                            be introduced, it ought in my opinion, to be placed convenient to the purpose for which it
                            is intended. A National University, would be more convenient nearly central in the City, than
                            at either end.
                        The freedom, with which I have treated this important subject, may have given
                            You temporary displeasure; but the time will soon come, when you will be satisfied of the
                            truth of all I have asserted; although, it may then be too late for You to interfere. Mr
                            Richd Brent, and Mr Geo. Graham, inform me that, since I left the City, the proprietors at
                            the East end proposed a meeting, in order to address You, respecting the discharge of Mr
                            Scott, before You go out of Office; but that they declined it, from a conviction of want of
                            success, and from an apprehension of giving You umbrage. Thus Sir, whatever may be the
                            event, I have finally discharged my duty, in regard to an object, in which I have so much at
                            stake; and wishing You health, and Heavens choicest Blessings in Your intended retirement, I
                            have the honour to be, with the greatest admiration, and the most profound veneration and
                            esteem Sir Your most devoted and very Humble Servant
                        
                            (Signed) Geo. Walker
                            
                    